Citation Nr: 0826421	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-34 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for bilateral hearing loss, 
tinnitus, and peripheral neuropathy of the bilateral upper 
and lower extremities.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the veteran does 
not have peripheral neuropathy of the bilateral upper and 
lower extremities.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by service, directly or 
presumptively; nor is it proximately related to service-
connected diabetes mellitus type II. 38 U.S.C.A. §§ 1110, 
1112, 1116(a)(3), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2007).

2.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service, directly or 
presumptively; nor is it proximately related to service-
connected diabetes mellitus type II. 38 U.S.C.A. §§ 1110, 
1112, 1116(a)(3), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2007).

3.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by service, directly or 
presumptively; nor is it proximately related to service-
connected diabetes mellitus type II. 38 U.S.C.A. §§ 1110, 
1112, 1116(a)(3), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2007).

4.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service, directly or 
presumptively; nor is it proximately related to service-
connected diabetes mellitus type II. 38 U.S.C.A. §§ 1110, 
1112, 1116(a)(3), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  The RO provided the appellant 
with notice of the criteria for assigning effective dates and 
disability ratings in March 2006 and May 2006, subsequent to 
the initial adjudication.  While the later notices were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
November 2006 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disabilities.  The veteran indicated that he 
was diagnosed with peripheral neuropathy of the bilateral 
upper and lower extremities at the VA Medical Center in 
Corpus Christi, Texas.  However, records from this facility 
were obtained from 2002 to 2005 and reflect no such 
diagnosis.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for peripheral 
neuropathy of the bilateral upper and lower extremities.  He 
is service-connected for diabetes mellitus type II.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served in the Republic of Vietnam as noted on his 
DD-Form 214; thus he is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(a)(3).  Acute and 
subacute peripheral neuropathy is presumed to be related to 
herbicide exposure if it is diagnosed within one year of such 
exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The record does not show a diagnosis of acute and subacute 
peripheral neuropathy within one year of exposure to 
herbicides in Vietnam; so service connection is not warranted 
on a presumptive basis.

The service medical records are negative for any diagnosis of 
peripheral neuropathy.  The August 1968 discharge examination 
report shows clinical evaluation of the upper and lower 
extremities was normal.  There also is no evidence of any 
symptomatology or diagnoses of peripheral neuropathy after 
service.  So, service connection is not warranted on a direct 
basis, as well.  38 C.F.R. § 3.303.

The veteran has a diagnosis of diabetes mellitus type II that 
is service-connected and peripheral neuropathy can be 
secondarily related to diabetes mellitus.  However, as noted, 
the competent medical evidence of record shows the veteran 
does not have peripheral neuropathy of the bilateral lower 
and upper extremities.

A July 2001 VA examination report shows the veteran did not 
have any problems with his extremities.  He was able to walk 
two to three miles a day without any difficulty.  He denied 
any numbness, tingling, or pain in his extremities.

VA medical records dated from June 2002 to August 2002 note 
complaints of right shoulder pain.  The veteran was diagnosed 
with right shoulder bursitis.

A December 2003 VA medical record shows hyperesthesia of the 
feet.

In June 2005, a VA examination report shows examination of 
the legs was normal.  The veteran was able to walk unlimited 
distances and denied any problems with his feet or hands.  On 
physical examination, he had symmetrical and good peripheral 
pulses in the dorsalis pedis and posterior tibialis.  He also 
had normal reflexes in the upper and lower extremities and 
normal monofilament testing in both upper and lower 
extremities.  The examiner found that the veteran had no 
diagnosis of peripheral neuropathy of the upper or lower 
extremities.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the veteran has argued that he has peripheral 
neuropathy of the upper and lower bilateral extremities, this 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that the veteran does not have peripheral neuropathy of the 
bilateral upper and lower extremities.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for peripheral neuropathy of the bilateral 
upper and lower extremities, to include as secondary to 
diabetes mellitus type II; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity is denied. 


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He indicates that he has such 
disabilities as a result of exposure to acoustic trauma in 
service working on tanks, diesel engines, 2 1/2 to 10 ton 
trucks, and track vehicles, and being stationed with the 
artillery units.  In the artillery unit, he mentioned that he 
was exposed to 8 inch, 175, 155, and 105 cannons, 50 caliber 
machine guns, and small arms rifle firing for two and a half 
years with no ear protection.

Personnel records show the veteran served in the 4th Bn, 94th 
Artillery unit and that his military occupational specialty 
was a Track Vehicle Mechanic.  He also served in Vietnam.  
Thus, exposure to acoustic trauma is presumed.

He has asserted that he has hearing loss and tinnitus 
disabilities.  Although he is not competent to state that he 
has such diagnoses for VA purposes, he is competent to state 
that he has trouble hearing or experiences constant ringing 
in his ears.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Thus, the record shows exposure to acoustic trauma in service 
and competent lay evidence of current symptomatology 
involving hearing loss and tinnitus.  For this reason, a 
medical opinion is necessary to determine whether the veteran 
has bilateral hearing loss and/ or tinnitus related to in-
service exposure to acoustic trauma.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine 
whether it is at least as likely as not 
that the veteran has bilateral hearing 
loss and/ or tinnitus as a result of 
exposure to acoustic trauma in service. 

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.  

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


